                                                                 1 SMILEY WANG-EKVALL, LLP
                                                                   Lei Lei Wang Ekvall, State Bar No. 163047
                                                                 2 lekvall@swelawfirm.com
                                                                   Philip E. Strok, State Bar No. 169296
                                                                 3 pstrok@swelawfirm.com
                                                                   Timothy W. Evanston, State Bar No. 319342
                                                                 4 tevanston@swelawfirm.com
                                                                   3200 Park Center Drive, Suite 250
                                                                 5 Costa Mesa, California 92626
                                                                   Telephone: 714 445-1000
                                                                 6 Facsimile:    714 445-1002

                                                                 7 Attorneys for Elissa D. Miller, Chapter 7
                                                                   Trustee for the bankruptcy estate of Girardi
                                                                 8 Keese

                                                                 9                         UNITED STATES BANKRUPTCY COURT
                                                                10                          CENTRAL DISTRICT OF CALIFORNIA
                                                                11                                 LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12 In re                                          Case No. 2:20-bk-21020-BR
                               Costa Mesa, California 92626




                                                                13 THOMAS VINCENT GIRARDI,                        Chapter 7

                                                                14                              Debtor.           STATEMENT REGARDING
                                                                                                                  APPLICATION OF CHAPTER 7
                                                                15                                                TRUSTEE TO EMPLOY ABIR COHEN
                                                                                                                  TREYZON SALO, LLP AS SPECIAL
                                                                16                                                COUNSEL
                                                                17                                                [No hearing requested pursuant to Local
                                                                                                                  Bankruptcy Rule 9013-1(o)]
                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28


                                                                     2865691.1                                    1                              STATEMENT
                                                                 1 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                 2           Elissa D. Miller, the chapter 7 trustee (the "Girardi Keese Trustee") for the

                                                                 3 bankruptcy estate ("Girardi Keese Estate") of Girardi Keese, Case No. 2:20-bk-21022-BR

                                                                 4 (the "Girardi Keese Case"), submits this Statement (the "Statement") regarding chapter 7

                                                                 5 trustee Jason M. Rund's (the "Thomas Girardi Trustee") Application of Chapter 7 Trustee

                                                                 6 to Employ Abir Cohen Treyzon Salo, LLP as Special Counsel (the "Application") [Docket

                                                                 7 No. 168].

                                                                 8

                                                                 9 I.        INTRODUCTION
                                                                10           Pursuant to the Application, the Thomas Girardi Trustee seeks to employ Abir

                                                                11 Cohen Treyzon Salo, LLP ("ACTS") on a contingency fee basis as special counsel. If
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12 approved, ACTS will represent the Thomas Girardi Trustee in seeking recovery of assets
                               Costa Mesa, California 92626




                                                                13 of the bankruptcy estate of Thomas Girardi (the "Debtor") from Erika Girardi a/k/a Erika

                                                                14 Jayne ("Erika") or third-party transferees of Erika.

                                                                15

                                                                16 II.       THE TRUSTEE'S STATEMENT REGARDING THE APPLICATION
                                                                17           The Girardi Keese Trustee does not oppose the relief requested in the Application

                                                                18 but files this Statement to make the record clear that approval of the Application in this

                                                                19 case does not bind or affect the Girardi Keese Trustee or the Girardi Keese Estate in any

                                                                20 way, or preclude the Girardi Keese Trustee or the Girardi Keese Estate from pursuing

                                                                21 any of their rights, claims, demands, and causes of action that they may pursue against

                                                                22 Erika or third-party transferees of Erika. The Girardi Keese Trustee is currently in the

                                                                23 process of engaging counsel to investigate and potentially pursue claims against Erika,

                                                                24 her related entities, and third-party transferees. On April 26, 2021, the Girardi Keese

                                                                25 Trustee filed the Chapter 7 Trustee's Application to Employ the Law Offices of Ronald

                                                                26 Richards & Associates, A.P.C., as Special Litigation Counsel in the Girardi Keese Case

                                                                27 [Docket No. 318].

                                                                28


                                                                     2865691.1                                      2                                  STATEMENT
                                                                 1 III.      CONCLUSION
                                                                 2           Based on the foregoing, the Girardi Keese Trustee requests that if the Application

                                                                 3 is granted, this Court's order approving the Application contain a provision that approval

                                                                 4 of the Application and employment of ACTS as special counsel for the Thomas Girardi

                                                                 5 Trustee does not: (a) bind or affect the Girardi Keese Trustee or the Girardi Keese Estate

                                                                 6 in any way; or (b) preclude the Girardi Keese Trustee or the Girardi Keese Estate from

                                                                 7 pursuing any of their rights, claims, demands, and causes of action that they may pursue

                                                                 8 against Erika, her related entities, or third-party transferees of Erika and/or her related

                                                                 9 entities.

                                                                10

                                                                11 DATED: April 27, 2021                    Respectfully submitted,
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                12                                          SMILEY WANG-EKVALL, LLP
                               Costa Mesa, California 92626




                                                                13

                                                                14
                                                                                                            By:
                                                                15                                                PHILIP E. STROK
                                                                                                                  Attorneys for Elissa D. Miller, Chapter 7
                                                                16                                                Trustee for the bankruptcy estate of Girardi
                                                                17                                                Keese

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28


                                                                     2865691.1                                     3                                  STATEMENT
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): STATEMENT REGARDING APPLICATION OF CHAPTER
7 TRUSTEE TO EMPLOY ABIR COHEN TREYZON SALO, LLP AS SPECIAL COUNSEL will be served or was served (a) on
the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 April 27, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) April 27, 2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012



                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ________ , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page.




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 27, 2021                            Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

      Rafey Balabanian rbalabanian@edelson.com, docket@edelson.com
      Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
       Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
      Richard D Buckley richard.buckley@arentfox.com
      Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-4166@ecf.pacerpro.com
      Jennifer Witherell Crastz jcrastz@hrhlaw.com
      Ashleigh A Danker Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
      Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Richard W Esterkin richard.esterkin@morganlewis.com
      Timothy W Evanston tevanston@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      Jeremy Faith Jeremy@MarguliesFaithlaw.com,
       Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
      James J Finsten , jimfinsten@hotmail.com
      James J Finsten jfinsten@lurie-zepeda.com, jimfinsten@hotmail.com
      Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
      Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
      Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
      M. Jonathan Hayes jhayes@rhmfirm.com,
       roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfir
       m.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
      Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
      Razmig Izakelian razmigizakelian@quinnemanuel.com
      Lewis R Landau Lew@Landaunet.com
      Craig G Margulies Craig@MarguliesFaithlaw.com,
       Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
      Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      Edith R. Matthai ematthai@romalaw.com, lrobie@romalaw.com
      Elissa Miller emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
      Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
      Scott H Olson solson@vedderprice.com, scott-olson-2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
      Carmela Pagay ctp@lnbyb.com
      Ambrish B Patel apatelEI@americaninfosource.com
      Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
      Matthew D. Resnik matt@rhmfirm.com,
       roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfir
       m.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
      Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
      Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
      Jason M Rund (TR) trustee@srlawyers.com, jrund@ecf.axosfs.com
      William F Savino wsavino@woodsoviatt.com, lherald@woodsoviatt.com
      Gary A Starre gastarre@gmail.com, mmoonniiee@gmail.com
      Richard P Steelman rps@lnbyb.com, john@lnbyb.com
      Philip E Strok pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
      Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
